DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-11 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Lee et al. (US 2019/0239710 A1).

1. An audio system comprising: an audio apparatus comprising: a sound receiver to receive ambient sound (fig.1 (100/130); par [65]); and a battery (fig.8 (1); par [43]); a charger to charge the battery of the audio apparatus (fig.8 (3); par [153]); 


2. The audio system according to claim 1, wherein the audio apparatus further comprises: a transmitter to transmit an instruction that instructs the conveyer to transport the audio apparatus when a remaining level of the battery in the audio apparatus falls below a threshold (fig.9 (5/410); par [9, 29, 153]).
  
3. The audio system according to claim 2, wherein the conveyer further comprises a receiver to receive the instruction (par [28]/the controller may send the instruction to corresponding motor/wheel).  

4. The audio system according to claim 1, wherein the conveyer transports the audio apparatus to a predetermined position in response to determining that the audio apparatus has been charged (par [153]).
  
9. A method of controlling a conveyer, comprising: moving the conveyer to an audio apparatus using a motor of the conveyer (fig.2 (200); fig.8 (410); par [32-

10. The method according to claim 9, wherein the step of moving the conveyer occurs in response to receiving an instruction from the audio apparatus (fig.9 (5/410); par [9, 28-29, 153]). 

11. The method according to claim 9, further comprising: transporting the audio apparatus to a predetermined position in response to determining that the audio apparatus has been charged (par [153]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0239710 A1).

6. An audio system comprising: an audio apparatus, each audio apparatus comprising: a sound receiver to receive ambient sound (fig.1 (100/130); par [65]); and a battery (fig.8 (1); par [43]); a charger to charge the battery each of the audio apparatus (fig.8 (3); par [153]); and a conveyer comprising a motor to transport each of the audio apparatus to the charger(par [32-33]; fig.2 (200); fig.8 (5/410)).  

	But the art never specify of having such a plurality of audio apparatuses, but one of the ordinary skills in the art could have varied the amount of audio apparatus being involved to any desired amount including plurality of audio apparatuses as per engineering preference for same expected result for cleaning simultaneously multiple area in the house. 

8. The audio system according to claim 6, wherein the conveyer transports an audio apparatus of the plurality of audio apparatuses to a predetermined position 


5. The audio system according to claim 1, but the art never specify as wherein the conveyer is separate from the audio apparatus.  However, although the art are disclose of the conveyer and audio apparatus a being integrated and not separable, but one of the ordinary skills in the art could have modified the integrated device by separating such into conveyer and audio apparatus for achieving the same expected result transporting said unit to be charged at remote  location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Chin, vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654